UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4250


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ANTHONY MURPHY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge (3:05-cr-00275-REP-1)


Submitted:   February 4, 2009              Decided:   February 18, 2009


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Carolyn V. Grady, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.      Chuck Rosenberg, United
States Attorney, Angela Mastandrea-Miller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Anthony      Murphy   appeals     the    twenty-four        month       sentence

imposed    upon    the   revocation    of    his    supervised      release.         On

appeal,     counsel      asserts      that    the        sentence      is     plainly

unreasonable because the district court failed to consider the

advisory sentencing guidelines range or the 18 U.S.C. § 3553(a)

(2006)    sentencing     factors.      Finding      no    reversible        error,   we

affirm.

     Our review of the record leads us to conclude that the

district court sufficiently considered the advisory sentencing

guideline range of eight to fourteen months and the statutory

sentencing factors in imposing a sentence within the statutory

maximum set forth in 18 U.S.C. § 3583(e)(3).                   We therefore find

that the sentence imposed upon revocation of supervised release

is not plainly unreasonable.           See United States v. Crudup, 461

F.3d 433, 439-40 (4th Cir. 2006) (providing standard).

     Accordingly, we affirm the district court’s judgment.                           We

dispense    with    oral    argument     because         the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        2